DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 	The amendments and remarks filed on 12/01/2021 are acknowledged and have been fully considered. Claims 1-4, 6-8, 10, 11, 13, 16-22, 25 and 47 are currently pending. Claims 1, 2, 4, 7 and 47 have been amended. Claim 46 is cancelled. Claims 5, 9, 12, 14, 15, 23, 24, 26-30 and 31-45 were previously cancelled. Claim 25 remains withdrawn as being directed to non-elected claims. Claims 1-4, 6-8, 10, 11, 13, 16-22 and 47 are now under consideration on the merits. 

Drawings - Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The brief description of the drawings on page 4 of the specification does not disclose what each reference number/letter corresponds to in each figure.  For example, . Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10, 11, 13, 16-22 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or  
Claim 1 recites “wherein the one or more rotatable screws are configured to include preconditioning elements in the preconditioning section” in lines 8-9 and this limitation renders the claim indefinite.  The term “preconditioning elements” is not defined and the structures of the preconditioning elements are not described in the specification.  The drawings of the extruder system do not mention or identify a preconditioning section or preconditioning elements on the rotatable screws.  Therefore, it is not clear what structural limitations are required for the one or more rotatable screws to be configured to include the preconditioning elements in the preconditioning section.  Dependent claims 2-4, 6-8, 10, 11, 13, 16-22 and 47 are rejected for the same reasons.  
Appropriate clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 10, 11, 13, 16-22 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lumpkin (US 2016/0273009; Priority Dec. 9, 2014; published on Sep. 22, 2016; Applicant IDS; Of Record) in view of Ikeda (US 2012/0125738; Pub. May, 2012).
Regarding claim 1, Lumpkin discloses industrial scale methods for pretreating at least one ton of biomass per day in an extrusion system the methods comprising: (a) feeding the biomass into an extrusion system (reads on step (a)) comprising a barrel defining an inner chamber comprising a feeder zone and a reaction zone (reads on feeder zone and reaction zone in step (a) (i)) - see [0005]).  


    PNG
    media_image1.png
    590
    946
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    628
    937
    media_image2.png
    Greyscale

read on the feeder zone.  The section in the barrel after port 29 and before steam ports 32,33, would read on a preconditioning zone, because Lumpkin teaches the plug P1 breaks down the biomass into smaller sized particles as recited in instant claim 1, step (b). Since water is added in port 29, in this zone the biomass is in a mixture with water and movement of the screws would cause mixing of the biomass with water (see par. [0093]).  Therefore, the zone between hopper 20 and plug P1 would read on a feeder zone that comprises a preconditioning zone in which the biomass is reduced in size and water is evenly distributed within the biomass.
Lumpkin teaches pressurized steam (at about 300 psi to 600 psi) is added through ports 32,33 into the barrel after the first plug is formed, increasing the barrel pressure to a desired temperature and pressure (see [0093], this zone 91 in Fig. 1 would read on a high pressure zone. A second plug P2 can be formed prior to the addition of aqueous acid or other chemicals through port 34 and this zone (92 in Fig. 1) read on the reaction zone (see [0093]). Lumpkin teaches the extrusion system comprises one or more rotatable screws configured to move the biomass through the extrusion system from the feeder zone through the reaction zone (par. [0006]). Therefore, in the methods of Lumpkin, the rotatable screws would move the biomass through the extrusion system from the feeder zone to the high pressure zone to the reaction zone (reads on step (a)(ii)). Lumpkin teaches in the reaction zone, the C6 polymers in the biomass can be solubilized and/or C5 polymers can be hydrolyzed into monosaccharides and the thermomechanical conditions can be maintained in this zone (par. [0093]).  Lumpkin teaches treating the biomass at an elevated temperature and pressure within the reaction zone for less than about 20 seconds to produce a pretreated biomass composition comprising a liquid fraction comprising monosaccharides and solid particles comprising cellulose (par. [0005], reads on step (d)). 
Lumpkin does not teach a steam impervious plug through which steam at a pressure of at least 500 psi is not able to permeate as recited in step (c).  
However, Lumpkin teaches a similar extrusion system with one or more rotatable screw and designed with elements to move biomass through the system and form plugs by reducing the biomass into smaller sized particles (of about 10 to 200 microns) and compacting the biomass.  Lumpkin teaches the elevated pressure in its system to be about 50-1000psi (par. [0119,094]).  The instant specification discloses that “a steam impervious plug” can be formed by compacting biomass of similar sized particles (of about 10 to 200 microns, see instant specification par. [0068] on pg. 23) and the operating pressure conditions are similar about 1-800 psi, about 500psi (see instant limitations of step (c) are rendered obvious. 
Lumpkin teaches reducing the size of solids in the biomass in the pretreatment methods is advantageous because smaller particles have larger surface area to volume ratios which enables the use of fewer or lower amounts of chemicals (acids or bases) and increases the yield of saccharides from the hydrolysis of the biomass (see [0079]). Lumpkin does not explicitly teach the rotatable screws are configured to include preconditioning elements in the preconditioning section.
Ikeda teaches screw segments that can be attached to the rotatable screws in a screw extruder (see [0011]).  Ikeda teaches plant biomass feedstock that is fed into a screw extruder is mechanically ground and turned into small coarsely ground bodies through shearing, dispersion, diffusion and kneading ([0077], see zone 11 in Fig. 2) by configuring the screw with screw kneading disks 56 or 58 (see Fig. 6, 7 see [0078] - reads on preconditioning elements).
reads on step b.  
Regarding the limitations of claims 2, 3, 7 and 47 since Lumpkin in view of Ikeda is teaching a similar extrusion system, with one or more rotatable screws that can move biomass, and capable of reducing biomass to smaller sized particles (10-200 microns) and compacting the biomass to form plugs, and teaches similar pressure (50-1000psi) and temperature (50-500°C) operating conditions, it is expected that the plug P1 of Lumpkin would be steam impervious and can be maintained for at least about 15 hours (as recited in claims 2,3), or at least about 18 hours (as recited in claim 47) and at pressure of 1000psi (as recited in claim 7).
Regarding claim 4, Lumpkin teaches the biomass feeding rate in its system is at least about 2 dry MT/day (which is 83 dry kg/hr.) (see par. [0007]).
Regarding claim 6, Lumpkin teaches the liquid fraction comprises at least 50%-99% yield of C5 monosaccharides (par. [210]). Lumpkin teaches the liquid fraction comprises C6 monosaccharides less than 50%-5% yield of the theoretical maximum (par. [0214]). Therefore, Lumpkin is teaching a ratio of C5 to C6 of at least about 19:1 (99% C5 to 5% C6) in the liquid/solids fraction.
Regarding claim 8, Lumpkin teaches an example where cherry sawdust with an average particle size of about 3mm was used as raw biomass feedstock and teaches the size was reduced from 3mm to 20.75 µm (which is at least about 50%) (see Ex. 2, par. [0425-0426], Fig. 13). Lumpkin teaches the high shear plug reduces the biomass to smaller sizes of about 10-200microns (par. [0093]), the same size as disclosed in instant specification (par. [0068]).
Regarding claim 10, Lumpkin teaches the biomass is treated for less than 19 seconds in the reaction zone (par. [0187]).
Regarding claim 11, Lumpkin teaches the elevated temperature is about 200-250°C (see par. [0193]) and the elevated pressure is about 300-500 psi (see par. [0195]) and also about 35-450psi (par. [0196]).
Regarding claim 13, Lumpkin teaches adding sulphuric acid to the biomass in the reaction zone (par. [0201-0203]) at a concentration of 1-5% w/v (par. [0206-0208]).
Regarding claim 16, Lumpkin teaches the liquid fraction comprises C5 monosaccharides in at least a 75% yield compared to the theoretical maximum based on the biomass (par. [0210-0213] - reads on liquid/solids fraction).
Regarding claim 17, Lumpkin teaches the liquid fraction comprises C6 monosaccharides less than a 25% yield compared to the theoretical maximum based on the biomass (par. [0214-0216] – reads on liquid/solids fraction).
Regarding claims 18-21, Lumpkin teaches less than 30kg of formic acid (par. [0224]), less than 100 kg of acetic acid (par. [0227-0230]), less than 5kg of HMF (par. [0231-0234]) and less than 10 kg of furfural (par. [0236-0237]) per MT of dry biomass.
Regarding claim 22, Lumpkin teaches the biomass that is fed into the system comprises algae, corn, grass, straw, grain hulls etc., (see par. [250]) which teaches the same list of biomass as recited in claim 22). 
The teachings of Lumpkin renders claims 1-4, 6-8, 10, 11, 13, 16-22, and 47 obvious.
Response to Arguments
Applicant's arguments filed on 12/01/2021 have been fully considered but they are moot. Applicant arguments pertain to the newly added limitations in the amendment filed on 12/01/21021 (see pages 6-7).  Applicants argue that Lumpkin does not teach “homogenizing the biomass with the preconditioning elements in the feeder zone by reducing particle size of the biomass and evenly distributing water within the biomass” and “compacting in the high pressure zone the biomass out of the preconditioning section to form a steam impervious plug, through which steam at a pressure of at least 500 PSI is not able to permeate” (see page 7 of remarks filed 12/01/2021).
These arguments are not persuasive because the new rejections under 35 USC 103 over Lumpkin in view of Ikeda addresses these limitations.  As discussed on pages 9-10, Lumpkin in view of Ikeda teaches an extrusion system wherein the one or more 
Regarding the limitations “compacting in the high pressure zone the biomass out of the preconditioning section to form a steam impervious plug, through which steam at a pressure of at least 500 PSI is not able to permeate” recited in step (c), Lumpkin teaches a similar extrusion system with one or more rotatable screw and designed with elements to move biomass through the system and form plugs by reducing the biomass into smaller sized particles (of about 10 to 200 microns) and compacting the biomass.  Lumpkin teaches the elevated pressure in its system to be about 50-1000psi (par. [0119,094]).  The instant specification discloses that “a steam impervious plug” can be formed by compacting biomass of similar sized particles (of about 10 to 200 microns, see instant specification par. [0068] on pg. 23) and the operating pressure conditions are similar about 1-800 psi, about 500psi (see instant specification (par. [0057,0058] on pg. 19).  The instant specification does not disclose any specific operating conditions, structural elements on the rotatable screws (or barrel) to achieve the steam impervious plug.  Since Lumpkin teaches similar pressure ranges (about 50-1000psi) for pretreating the biomass and teaches rotatable screws that move the biomass and reduce biomass to similar smaller sized particles, it would be obvious to one of ordinary skill in the art 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657